SEAN GAVIN (SBN: 251124)
FOOS GAVIN LAW FIRM, P.C.
3947 Lennane Drive, Suite 120
Sacramento, California 95834
Telephone: (916) 779.3500
Facsimile : (916) 779.3508
sean@foosgavinlaw.com

Attorney for Plaintiff
IRENE PORTER

MICHAEL J. CHRISTIAN (SBN 173727)
SHANE R. LARSEN (SBN 283966)
JACKSON LEWIS P.C.
400 Capitol Mall, Suite 1600
Sacramento, California 95814
Telephone: (916) 341-0404
Facsimile: (916) 341-0141
christianm@jacksonlewis.com
shane.larsen@jacksonlewis.com

Attorneys for Defendant
THE PERMANENTE MEDICAL GROUP, INC.

JENNIFER R. MADDEN (SBN 184905)
CAROLINE M. COLANGELO (SBN 278071)
DELFINO MADDEN O’MALLEY COYLE & KOEWLER LLP
500 Capitol Mall, Suite 1550
Sacramento, California 95814
Telephone: (916) 661-5700
Facsimile: (916) 662-5071
jmadden@delfinomadden.com

Attorneys for Defendant
MICHELLE WHITE

                                UNITED STATES DISTRICT COURT

                                EASTERN DISTRICT OF CALIFORNIA

IRENE PORTER,                                    Case No. 2:16-CV-01140-JAM-KJN
                   Plaintiff,                    STIPULATED JOINT REQUEST FOR
                                                 DISMISSAL WITH PREJUDICE;
       v.                                        ORDER THEREON
THE PERMANENTE MEDICAL GROUP,
INC.; KAISER FOUNDATION HEALTH                   Complaint Filed:   May 25, 2016
PLAN, INC.; MICHELLE WHITE; and                  Trial Date:        March 25, 2019
DOES 1 through 100,

                   Defendants.
TO THE UNITED STATES DISTRICT COURT FOR THE EASTERN DISTRICT OF

CALIFORNIA:

       Plaintiff IRENE PORTER and Defendants THE PERMANENTE MEDICAL GROUP,

INC. and MICHELLE WHITE by and through their respective attorneys of record, hereby

stipulate pursuant to Rule 41(a)(1)(A)(ii) of the Federal Rules of Civil Procedure to dismissal of

this entire action, with prejudice, and without an award of attorney’s fees or costs to any party.

       IT IS SO STIPULATED AND AGREED:

Dated: October 16, 2018                       FOOS GAVIN LAW FIRM, P.C.

                                              By:      /s/ Sean Gavin (as auth. on 10.16.18)
                                                    Sean Gavin

                                              Attorneys for Plaintiff
                                              IRENE PORTER

Dated: October 17, 2018                       JACKSON LEWIS P.C.

                                              By:      /s/ Michael J. Christian
                                                    Michael J. Christian
                                                    Shane R. Larsen

                                              Attorneys for Defendant
                                              THE PERMANENTE MEDICAL GROUP, INC.

Dated: October 9, 2018                        DELFINO MADDEN O’MALLEY
                                              COYLE & KOEWLER LLP

                                              By:      /s/ Jennifer Madden (as auth. on 10.9.18)
                                                    Jennifer R. Madden
                                                    Kristin Ivanco
                                              Attorneys for Defendant
                                              MICHELLE WHITE


                                             ORDER
       PURSUANT TO STIPULATION IT IS SO ORDERED.


Dated: 10/17/2018

                                              /s/ John A. Mendez__________
                                              United States District Court Judge
